Order entered August 1, 2013




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-13-00830-CR

                                     EX PARTE JOSE AMAYA

                           On Appeal from the 265th Judicial District Court
                                        Dallas County, Texas
                               Trial Court Cause No. WX11-90031-R

                                              ORDER
        The Court GRANTS appellant’s July 29, 2013 motion to extend time to file his brief

only to the extent that we ORDER appellant to file his brief by AUGUST 15, 2013. The State’s

brief is due by AUGUST 30, 2013.

        The appeal remains set for submission on September 13, 2013.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.


                                                        /s/   DAVID L. BRIDGES
                                                              PRESIDING JUSTICE